UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THE DORIS BEHR 2012 IRREVOCABLE
TRUST,
Plaintiff, Civil Action No. 19-8828 (MAS) (LHG)
V. MEMORANDUM ORDER
JOHNSON & JOHNSON,
Defendant.

 

 

This matter comes before the Court upon its December 20, 2019 Order that the parties show
cause why the matter should not be stayed pending the Delaware Supreme Court’s resolution of
Salzberg v. Sciabacucci, No. 346,2019. (ECF No. 46.) Plaintiff filed correspondence stating it
“believes that a stay of proceedings is appropriate.” (P1.’s Jan. 1, 2020 Correspondence 1, ECF
No. 47.) Defendant filed correspondence stating it “takes no position on whether the Court should
stay the action.” (Def.’s Jan. 3, 2020 Correspondence 1, ECF No. 48.) Intervenors filed
correspondence stating, “it may be prudent for the Court to stay this case.” (Intervenors’ Jan. 3,
2020 Correspondence 2, ECF No. 49.) In consideration of the parties’ positions, the Court finds
good cause to stay the matter.

Accordingly, IT IS on this 24 day of February 2020 ORDERED that:

1. This matter is stayed pending the Delaware Supreme Court’s resolution of Salzberg v.

Sciabacucci, No. 346,2019. The Clerk shall administratively terminate the matter.
2. Upon the Delaware Supreme Court’s resolution of Salzberg, any party may e-file

correspondence requesting the Court lift the stay and reinstate the case.

MICHAEL A. a

UNITED STATES DISTRICT JUDGE
